              Case 2:17-cr-00203-JCC Document 312 Filed 08/13/20 Page 1 of 2



                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                        CASE NO. CR17-0203-JCC
10                          Plaintiff,                 MINUTE ORDER
11           v.

12    DARRYL KILGORE,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to renote his
18   pending motion to compel and to set a briefing schedule (Dkt. No. 311). Having thoroughly
19   considered the motion and the relevant record, the Court hereby GRANTS the motion and
20   ORDERS as follows:
21      1. The Clerk is DIRECTED to renote Defendant’s motion to compel (Dkt. No. 309) to
22          August 21, 2020;
23      2. The Government must file its response to Defendant’s motion to compel no later than
24          August 18, 2020; and
25      3. Defendant must file his reply to the Government’s response no later than August 21,
26          2020.


     MINUTE ORDER
     CR17-0203-JCC
     PAGE - 1
            Case 2:17-cr-00203-JCC Document 312 Filed 08/13/20 Page 2 of 2




 1         DATED this 13th day of August 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR17-0203-JCC
     PAGE - 2
